              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                Plaintiff,                         4:12CR3048
    vs.
                                                     ORDER
TROY SMITH, JR.,
                Defendant.


     IT IS ORDERED that:

     1.   The Government’s unopposed Motion to Continue (filing 159) is
          granted.

     2.   Defendant Troy Smith, Jr.’s violation of supervised release
          hearing is continued to January 15, 2020, at 1:30 p.m., before the
          undersigned United States District Judge, in Courtroom No. 1,
          Robert V. Denney United States Courthouse and Federal
          Building, 100 Centennial Mall North, Lincoln, Nebraska. The
          defendant shall be present at the hearing.

     Dated this 18th day of September, 2019.

                                        BY THE COURT:


                                        John M. Gerrard
                                        Chief United States District Judge
